F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         SEP 30 1997
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


In re: ORLANDO A. RODRIQUEZ,

     Debtor,
______________________________

ORLANDO A. RODRIQUEZ,

          Plaintiff-Appellant,
                                                        No. 97-2113
v.
                                                 (District of New Mexico)
                                                (D.C. No. CIV-95-1353-LH)
F. CHESTER MILLER, III,

     Defendant-Appellee,
______________________________

ISABEL S. RODRIGUEZ,

          Movant-Appellee.




                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

the appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Orlando Rodriguez appeals an Order of the district court denying Rodriguez

emergency injunctive relief and dismissing his appeal with prejudice. At its base,

this case represents a repeat effort on the part of Rodriguez to use the bankruptcy

process to collaterally attack a New Mexico district court order which established

an equitable division of Rodriguez’s marital property upon his divorce.

Rodriguez contends that the state district court order setting the division of

marital property is invalid because “the Honorable Judge Benjamin S. Eastburn,

Eleventh Judicial District, State of New Mexico was not lawfully in office during

times pertinent.”

      Acting on the recommendations of a magistrate judge, 1 the district court

dismissed Rodriguez’s appeal with prejudice on the grounds that it was frivolous.

This district court noted that Rodriguez’s appeal was an effort to collaterally

attack in federal court the judgement of a state district court, and that it was

without jurisdiction to entertain such a claim. See, e.g., District of Columbia



      1
       The district court referred this matter to a magistrate judge for proposed
findings and recommended disposition pursuant to 28 U.S.C. § 636(b)(1)(b).

                                          -2-
Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983); Van Sickle v. Holloway,

791 F.2d 1431, 1436 (10th Cir. 1986) (“A federal district court does not have the

authority to review final judgments of a state court in judicial proceedings.”). 2

More important, however, the district court recognized that Rodriguez’s appeal

was a blatant attempt to relitigate issues raised and disposed of contrary to

Rodriguez in a prior bankruptcy appeal.

      This court has reviewed de novo the parties briefs and contentions, as well

as the entire record on appeal. In light of this review, we affirm for substantially

the reasons set out in the magistrate judge’s Report and Recommendation dated

March 12, 1997, and the district court Order dated March 31, 1997.

      The judgment of the United States District Court for the district of New

Mexico is hereby AFFIRMED.

                                                ENTERED FOR THE COURT:



                                                Michael R. Murphy
                                                Circuit Judge




      2
       The Feldman doctrine bars not only direct review of state court judgments,
but also collateral attacks thereon. Facio v. Jones, 929 F.2d 541, 543 (10th Cir.
1991) (“Feldman not only prohibited direct review of state court judgments by
lower federal courts, but it also prohibited those federal courts from issuing any
declaratory relief that is ‘inextricably intertwined’ with the state court
judgment.”).

                                          -3-